Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
 
Response to Arguments
The response filed on 2/19/21 has been entered. 

Applicant’s arguments filed 2/19/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-8, 10-13 and 15-28 are pending in this office action.
			
Modified Claim Rejections - 35 USC § 103 (Necessitated by amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 10-13, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al. (WO 2014/128680) in view of Tournilhac (US 2004/0096472) 
With regards to instant claim 1, Valverde et al. teach a cosmetic composition comprising at least one aqueous phase, gelled with a hydrophilic gelling agent, a lipophilic gelling agent at least one fatty phase (see abstract), wherein the hydrophilic gelling agent is a synthetic polymeric gelling agent (as required by instant claim 4, see pg 51, lines 10+), a non-particulate synthetic polymeric gel (see pg 13, lines 30+, as required by instant claim 5), wherein the lipophilic gelling agent is a dextrin fatty acid from C14-C18 (thus falls within the range of C18-C30, as required by instant claim 9, see pg 50, lines 5+). Valverde also teaches their composition comprises fillers (see  page 63, lines 13+) from 5-35% (falls within the range recited by instant claim 1, 12-13), wherein the hydrophilic gelling agent is 2-acrylamido-2-methylpropanesulfonic acid polymers (as required by instant claim 6 (see claim 3) at a concentration of 0.1-5% (as required by instant claim 3, see pg 13, lines 25+), having at least  more than 30% aqueous phase (see pg 11,  lines 4+)  in a ratio of 20/70 -80/20 aqueous gelled phase and oily gelled phase in order to get expected properties of makeup as coverage and or masking imperfections.(as required by instant claim 2).   The recitation wherein said anhydrous composite material possesses its own composition, does not decompose and maintains the independent properties of the anhydrous composite material is expected as the compounds recited by claims 1, as Valverde teaches  these components, specifically teaches the hydrophilic gelling agent is 2-acrylamido-2-methylpropanesulfonic acid polymers, dextrin esters as the lipophilic gelling agent (see 
However, Valverde fails to teach the percentages of the agents (i.e., lipophilic, gelling agent, fatty acid) as required by instant claims 1-3) as relative to the total weight.  Nonetheless teaches overlapping ranges that one of ordinary skill in the art would readily use with the expectation of success. 
Tournilhac teaches a cosmetic composition comprising an aqueous phase (liquid) wherein the liquid comprises at least one fatty acid ester of dextran having the formula 
    PNG
    media_image1.png
    109
    108
    media_image1.png
    Greyscale
, (see 0040-0048, as required by instant claims 1 and 10-11) and may comprise at least one filler from 0.1-60% (as required by instant claim 1 and 14, see 0140) and from cellulose or silica (starch, see 0139,  and 0199 as required by instant claim 14). In addition teaches that the fatty phase is taught (see 0080-0081, as required by instant claim 20). Tournilhac also discloses that the at least one filler includes lauroyl lysine (which is an N-acylamino acid comprising a C8-C22 acyl group), 
It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Valverde et al. to include the specific fatty ester of dextran in the formulation with a reasonable expectation of success because even though Valverde did not per-de teach the specific fatty acid ester it would have been obvious to include the fatty ester taught by Tournilhac and formulate the composition used as a cosmetic. As one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).   
Applicant’s argues that the claimed invention is different from cosmetic composition comprising interpenetrated gelled aqueous and gelled lipophilic gelling agent comprising at least: 
- one aqueous phase containing at least a hydrophilic gelling agent; and - a dispersion of at least one anhydrous composite material formed from at least: - 3% to 15% by weight of at least one lipophilic gelling agent, said lipophilic gelling agent(s) being chosen from C8-C30 fatty acid esters of dextrin and triesters of a C8-C30 fatty acid and of mono- or polyglycerol, relative to the total weight of the material…and that the gelled oily phase is not present in particulate form in the aqueous phase. Applicant argues that the composition taught by Valverde is different.  
7 
Application No.: 16/060,833 Attorney Docket No.: S2393-US / 38968-0008 In response, Applicant’s argument have been considered but found not persuasive. Claim 1 recites Composition, comprising interpenetrated gelled aqueous phase and gelled lipophilic phase comprising at least one aqueous phase containing at least: - a hydrophilic gelling agent; and - a dispersion of at least one anhydrous composite material formed from at least: - 3% to 15% by weight of at least one lipophilic gelling agent, said lipophilic gelling agent(s) being chosen from C8-C30 fatty acid esters of dextrin and triesters of a C8-C30 fatty acid and of mono- or polyglycerol, relative to the total weight of the material; - 10% to 50% by weight of fillers,  said filler(s) being chosen from spherical cellulose particles, powders of an N-acylamino acid bearing a C8-C22 acyl group, and polyamide particles, porous spherical silica particles and mixtures thereof relative to the total weight of the material; and - 40% to 85% by weight of at least one fatty phase, relative to the total weight of the material, said anhydrous composite material being present in particulate form in the aqueous phase, and wherein said anhydrous composite material possesses its own composition, does not decompose and maintains the independent properties of the anhydrous composite material.  Additionally as stated above Valverde specifically teaches Valverde teaches their composition is a gelled aqueous and gelled interpenetrated macrodomains (see page 9, lines 5+), fillers from 2%-35% (see pg 63, lines 15+, as required by claim 1).

It should be noted that as stated in MPEP 2112.01"products of identical chemical composition cannot have mutually exclusive properties." In the instant case, the same actives are used  and the anhydrous as further limited by instant claim 9 is the same and therefore when the composition comprises a hydrophilic gelling agent; and - a dispersion of at least one anhydrous composite material formed from at least: - 3% to 15% by weight of at least one lipophilic gelling agent, relative to the total weight of the material; - 10% to 50% by weight of fillers, relative to the total weight of the material; and - 40% to 85% of at least one fatty phase wherein the anhydrous composite material is a lipophilic gelling agent(s) of the anhydrous composite material are chosen from C8-C30 fatty acid esters of dextrin and triesters of a C8-C30 fatty acid and of mono- or polyglycerol. Valverde specifically teaches that, lipophilic gelling agent is a dextrin fatty acid fromC12-C24, C14-C18 (thus falls within the range of C18-C30, as required by instant claim 9, see pg 50, lines 5+). Thus upon combination the same compound will be found in the aqueous phase.  It should be noted that Velverde also that the lipophilic gelling agent is chosen from particulate. “Where the claimed and prior art products are 
As applied above, Valverde teaches a composition comprising the agents, whether it identifies the agent as anhydrous or not, is not the point because as further limited these actives are taught by Valverde in the % ranges and therefore will possess the characteristics as further limited by instant claim 9, the same active. The claims specifically identifies the composition having an aqueous phase and a dispersion of at least one anhydrous composite material which is selected from lipophilic gelling agent and is specifically claimed as dextrin fatty acid ester. Valverde teaches dextrin esters generically. Examiner agrees that the ester or dextrin as further claimed is not taught by Velverde, thus the introduction of Tournilhac.  
 Applicant argues that Tournilhac compositions comprising a continuous liquid fatty phase gelled or thickened with at least one fatty acid ester of dextrin. As seen it is known that these agents are known to used and specifically teach that the aqueous phase (see 0110) wherein the aqueous may comprise a gelling agent (see 0112-0114)
One of ordinary skill in the art would have been motivated to substitute the dextrin taught by Valverde with that of Tournilhac to formulate a cosmetic composition comprising interpenetrated gelled aqueous phase and gelled lipophilic phase as taught by Valverde.. Both Valverde et al. and Tournilhac teaches a cosmetic composition comprising at least one aqueous phase, gelled with a hydrophilic gelling agent, a lipophilic gelling agent at least one fatty phase (see abstract), wherein the hydrophilic gelling agent is a synthetic polymeric gelling agent. The deficit recited 
    PNG
    media_image1.png
    109
    108
    media_image1.png
    Greyscale
, (see 0040-0048, as required by instant claims 1 and 10-11) .  Thus claim 10 which further limits what these anhydrous composites are, is taught to be in an aqueous phase.  Thus would be particulate in an aqueous form as it is the same compound and the properties will be the same.  
Therefore the combination of the cited art would have resulted the unexpected result Applicant is arguing.  The combination of the prior art sited would have been reasonable as both compositions are used to mask imperfection and the components  microrelief optically matt and/or smooth, filling wrinkles, hiding skins imperfections and better reflecting light, while at the same time being capable of affording a pleasant feel especially when applied, and a very soft skin finish with no "mask" effect, and which allow the skin to breathe8 
 The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144).
 
Claims 1 and 15-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al.(WO 2014/128680) in view of Tournilhac  (US 2004/0096472) and further in view of Brieva et al. (US 2014/0335136).
	Claim 1 is addresses as above in the cited references.
 However Valverde and Turnilhac fails to teach instant claim 15, wherein the composition of claim 1, comprises two different fillers selected from spherical cellulose particles.

	It would have been obvious to one of ordinary skill in the art to have formed or formulated a composition comprising two different fillers with a reasonable expectation of success because Brieva et al. teach that their composition allows for decreasing the visibility of pores once applied on the skin and for achieving an even skin tone, while reducing the appearance of skin discolorations. 
Applicant argues that Brieva never mention nor suggest a dispersion of a specific anhydrous composite material as claimed. 
10 	In response, the rejection is under 35 USC 103, Tournilhac teaches the specific anhydrous composite. The combination requires for fillers to be present , thus introduction of Brieva. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)

Claims 1 and 21-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Valverde et al.(WO 2014/128680) in view of Tournilhac  (US 2004/0096472)
	Valverde is applied here as above.  Additionally Valverde teaches that the fatty phase comprises at least one oil (see claim 19, as required by instant claim 21) wherein 
	Tournilhac teaches the composition comprises from 5-95% fatty phases and it is use for cosmetics as required by instant claim 28).
 Thus one of ordinary skill in the art would have been motivated to combine Valverde and Tournilhac with a reasonable expectation that the formulation can be used as a cosmetic.
Applicant’s argument have been addressed above.
  
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 28 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 30 of U.S. Patent Application No. 15322675 in view of Velverde and Tournilhac above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising at least one lipophilic gelling agent, fillers, fatty acid of dextrin, having 3% to 15% by weight of at least one lipophilic gelling agent; 40% to 85% by weight of at least one fatty 
       Both applications recite using the same compositions and/or derivatives thereof.  
Thus, the process of using as a makeup would have been obvious to one of ordinary skill in the art because both set of claims are formulated to be used as a cosmetic formulation, and therefore are part of the obvious variation of the copending application claims compared to the current application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claim 1 - 28 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 26 of U.S. Patent Application No. 15322488 in view of Velverde and Tournilhac above . Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising at least one lipophilic gelling agent, fillers, fatty acid of dextrin, having 3% to 15% by weight of at least one lipophilic gelling agent; 40% to 85% by weight of at least one fatty phase; wherein the first filler and the second filler are selected from the group consisting of spherical cellulose particles, powders of an N-acylamino acid comprising a C8-C22 acyl group, polyamide particles, and spherical porous silica particles.  The current application claims and the copending application claims are obvious variation of each other. The instant claims recite 10-50% by weight of fillers and the copending application recites 20-50%, thus an overlapping range and thus an obvious variation of each other
       
Thus, the process of using as a makeup would have been obvious to one of ordinary skill in the art because both set of claims are formulated to be used as a cosmetic formulation, and therefore are part of the obvious variation of the copending application claims compared to the current application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Applicant argues that they will consider the rejection if maintained. 
 In response, this is found not persuasive for the reasons given above. Additionally the 15322675 and 15322488 recites an anhydrous composition comprising at least one lipophilic gelling agent that is a dextrin fatty acid, filler, and the term comprising thus not excluding any other actives.  Therefore the rejection is maintained for the reasons giving above. 

					Affidavit 
The affidavit under 37 CFR 1.132 filed 2/19/11 is insufficient to overcome the rejection of claims 1-28 based upon the rejection as set forth in the last Office action because and modified:  The artgument that Valverde fails to teach the claimed invention is found not persuasive because as recited above Valverde does teach the claimed composition and particularly teach that the composition comprises interpenetrated gelled aqueous phase and gelled lipophilic phase.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        4/19/21